 



Exhibit 10.1
TERMINATION AND RELEASE AGREEMENT
          This TERMINATION AND RELEASE AGREEMENT (this “Agreement”), dated as of
January 27, 2006 among BELK, INC., a Delaware corporation, as debtor (in such
capacity, the “Debtor”), THE BELK CENTER, INC., a North Carolina corporation, as
servicer (the “Servicer” or “Belk Center”), BELK ACCOUNTS RECEIVABLE LLC, a
North Carolina limited liability company (the “Guarantor”), YC SUSI TRUST, a
Delaware statutory trust (the “Trust”) and BANK OF AMERICA, N.A., a national
banking association (“Bank of America”), as agent for the Trust and the Bank
Investors (in such capacity, the “Agent”) and as a Bank Investor.
W I T N E S S E T H :
          WHEREAS, the Debtor, Belk Center, the Trust and Bank of America as
Agent and as Bank Investor entered into an Amended and Restated Note Purchase
Agreement dated as of March 31, 2005 (as such agreement may have been amended to
the date hereof, the “Note Purchase Agreement”) pursuant to which the Trust
acquired certain notes issued by Belk;
          WHEREAS, the Guarantor, the Debtor, Belk Center, and Bank of America
as Agent and as Depository entered into an Amended and Restated Guaranty and
Security Agreement, dated as of March 31, 2005 (as such agreement may have been
amended to the date hereof, the “Security Agreement” and, collectively with the
Note Purchase Agreement, any Servicer Account Agreement, any Post Office Box
Agreement, the Fee Letter, the Restructuring Fee Letter, the Notes and all of
the other instruments, documents and other agreements executed and delivered by
the Debtor, the Guarantor, Belk National Bank or the Servicer in connection with
any of the foregoing, as the same may have been amended, restated, supplemented
or otherwise modified, the “Financing Documents” ), between Belk Accounts
Receivable LLC, a North Carolina limited liability company (the “Guarantor”),
The Belk Center, Inc., a North Carolina corporation, as servicer (the
“Servicer”), Belk, Inc. (the “Debtor”) and Bank of America, N.A., a national
banking association (“Bank of America”), as agent for YC SUSI Trust (the
“Trust”) and the Bank Investors party to the Note Purchase Agreement from time
to time (in such capacity, the “Agent”), as a Bank Investor and as Depository
pursuant to which the Guarantor guaranteed certain obligations of the Debtor
under the Note Purchase Agreement and the Notes and granted to the Agent a
security interest in the Collateral (capitalized terms used herein and not
otherwise defined are used as defined in the Note Purchase Agreement and the
Security Agreement); and
          WHEREAS, the Debtor and the Guarantor desire to terminate the Note
Purchase Agreement, the Security Agreement and the other Financing Documents
and, subject to the terms hereof, the Trust, the Bank Investors and the Agent
consent to such termination.
          NOW, THEREFORE, it is hereby agreed by and among the parties hereto as
follows:
     1. Termination and Release. Upon the receipt by the Agent, from or on
behalf of the Debtor, on January 27, 2006 of $125,149,677.32, in immediately
available funds, in full payment of all amounts due from the Debtor under the
Note Purchase Agreement and the other Financing Documents (i) the Note Purchase
Agreement, the Security Agreement and the other Financing Documents shall
terminate, provided however that the provisions of Sections 6.1, 6.2, 6.4, 8.8
and 8.10 of the Note Purchase Agreement, Section 7.6 and 7.8 of the Security
Agreement and any provisions of the Financing Documents which by their terms
survive any termination of such documents shall so survive, and (ii) the Agent,
on behalf of the Trust and the Bank Investors, hereby releases all of its right,
title and interest, including any security interest, in the Collateral and the
Debtor Collateral and any other property conveyed to the Agent, on behalf of the
Trust and the Bank Investors, under the Security Agreement, and the Trust and
the Bank Investors hereby consent to such release. None of the Trust or the Bank
Investors shall have any further obligation or liability under or with respect
to the Note Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     2. Financing Statement. The Agent, on behalf of the Trust and the Bank
Investors, hereby authorizes the Guarantor and the Debtor to file any Uniform
Commercial Code (“UCC”) termination statements necessary or advisable to
evidence the release of the security interest of the Agent, on behalf of the
Trust and the Bank Investors, in, to and under the Collateral and the Debtor
Collateral and any other property conveyed to the Agent under the Security
Agreement.
     3. Termination of Interests in Accounts. The Agent, on behalf of the Trust
and the Bank Investors, effective upon receipt by the Agent on January 27, 2006
of the funds described in Section 1, hereby terminates its rights in, to and
under the Collection Account and the Spread Account and hereby releases and
disclaims any security interest or other interest in such accounts. Upon such
receipt of such funds by the Agent, funds in such accounts shall be released to
the Debtor or the Guarantor, as directed by the Debtor prior to January 27,
2006.
     4. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
     5. Further Assurances. The Agent, on behalf of the Trust and the Bank
Investors, shall execute and deliver releases of its liens and any and all UCC
financing statement terminations and other such lien release documents as the
Guarantor and the Debtor may reasonably request in order to evidence or
otherwise give public notice of the terminations and releases set forth in this
Agreement and, with respect to the termination and release of liens and security
interests pursuant to this Agreement, shall take all such further actions and
execute and deliver all such further agreements, instruments and other documents
as the Guarantor and the Debtor may at any time reasonably determine to be
necessary or advisable in order to implement the terms and provisions of this
Agreement and to effectuate the purpose and intent hereof, each of such items in
this Section 5 to be at the expense of the Guarantor or the Debtor (which ever
shall be the requesting party).
     6. Entire Agreement; Successors and Assigns; Survival of Representations.
This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, supersedes any prior agreements among them
and shall bind and benefit the parties hereto and their respective successors
and assigns.
     7. Headings. The headings of the several sections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
     8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

         
 
  BELK, INC.
 
       
 
  By:   /s/ Brian T. Marley
 
       
 
  Name: Brian T. Marley
Title: Executive Vice President
 
       
 
  THE BELK CENTER, INC.
 
       
 
  By:   /s/ Brian T. Marley
 
       
 
  Name: Brian T. Marley
Title: Executive Vice President
 
       
 
  BELK ACCOUNTS RECEIVABLE, LLC
 
       
 
  By:   /s/ Brian T. Marley
 
       
 
  Name: Brian T. Marley
Title: Executive Vice President
 
       
 
  YC SUSI TRUST
 
       
 
            By Bank of America, N.A., as
          Administrative Trustee of YC SUSI Trust
 
       
 
  By:   /s/ Elliott Lemon
 
       
 
  Name: Elliott Lemon
Title: Vice President
 
       
 
  BANK OF AMERICA, N.A.,
as Agent, Bank Investor and Depository
 
       
 
  By:   /s/ Elliott Lemon
 
       
 
  Name: Elliott Lemon
Title: Vice President

 